Citation Nr: 1627431	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-10 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied entitlement to the benefit currently sought on appeal. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in September 2014.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

The preponderance of the evidence does not show that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159(b).

 This duty to notify was satisfied by way of a December 2012 letter that informed the Veteran of his duty and VA's duty for obtaining evidence.  In addition, the letter met the notification requirements for entitlement to benefits set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in the development of the claim.  The Board finds that all relevant facts have been properly developed and that all available pertinent evidence necessary for the equitable resolution of the issue on appeal has been obtained.  Here, the Veteran's pertinent VA and private treatment records have been associated with the claims file.  Pertinent information regarding the Veteran's employment history from the Veteran and his employer has also been obtained.  During the September 2014 hearing, the Veteran testified that he saw his private cardiologist over the summer, but no further testing was performed at that time.  The VLJ asked the Veteran directly if the non-VA physician expressed any views regarding the Veteran's employability.  The Veteran responded that the Veteran's non-VA physician indicated that he would not recommend that the Veteran climb stairs and ladders as part of his job.  The Board finds that VA has fully satisfied its duty to assist the Veteran in obtaining pertinent records.  Although the treatment records from the Veteran's private cardiologist dated in the summer of 2014 have not been associated with the claims file, the Board finds that a remand in this case to obtain any outstanding records is not required as the private treatment records currently of record, the Veteran's testimony, the VA treatment records, along with VA examination reports provide sufficient information regarding the current severity of the Veteran's condition and the impact on his employability.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

The Veteran was afforded VA examinations of his service-connected disabilities in June 2011, July 2012, and January 2013.  These examiners conducted an appropriate evaluation of the Veteran and provided a discussion regarding the impact of the Veteran's service-connected disabilities on his ability to work.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  An additional VA examination is not necessary as the medical evidence of record is adequate to decide the claim. 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his TDIU claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for entitlement to TDIU.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as pertinent medical records.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits, specifically why his service-connected disabilities prevent him from maintaining substantially gainful employment.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

II.  Analysis 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In the instant case, the Veteran filed a claim for entitlement to TDIU in November 2012.  The Veteran is currently in receipt of service connection for atherosclerotic heart disease, rated as 60 percent disabling from June 19, 2012; diabetes mellitus, rated as 20 percent disabling form June 19, 2012, and erectile dysfunction, rated as non-compensable from June 19, 2012.  As such, the Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) for the entirety of the appeal period.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question; it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

Here, the Veteran reports that he last worked full-time in March 2011 and has not worked since then, due to his service-connected ischemic heart disease and diabetes mellitus.  He testified that he previously had a job as a supervisor that required him to do a lot of work outside of the office to check on jobs and projects.  He explained that performing his duties involved a lot of climbing stairs and ladders as well as walking through coal galleries at a power plant.  He reported that walking and things like that were tough for him to do after his heart surgery.  He stated that he had his heart surgery in December 2009 and went back to work in March 2010.  He indicated that since he could no longer do his job and it was close to his 65th birthday, he decided to retire.  He claimed that ultimately his disabilities prompted his retirement.  The Veteran reported that he lost about three months of time in the last 12 months of his employment related to doctors' appointments, sickness, and various reasons due to his diabetes mellitus and his heart condition.  

The Veteran reported that he had two-year Associates degree in electronics, which qualified him for work in the power plants or coal mines in the area.  He also explained while he did take care of his horses, this activity did not entail much and that his wife did most of the work.  He indicated that with any manual or physical labor, he ran out of air too fast, so he did not do any of that type of work.  The Veteran indicated that his non-VA physician recommended that he not climb stairs and ladders as part of his job, which the Veteran claimed was a routine part of his job when he worked at the power plant for 33 years.  He stated that he used a treadmill for 30 minutes in the morning and played golf.  See September 2014 hearing transcript and November 2012 VA Form 21-8940. 

The Board acknowledges the Veteran's contentions but finds that the preponderance of the evidence is against a finding that the Veteran is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.

Initially, the Board notes that the Veteran's previous employer provided no indication that the Veteran's service-connected disabilities impacted his ability to work. The Veteran's employer from September 1976 to August 2011 stated that the Veteran worked 40 hours per week as a maintenance coordinator.  The employer reported that no concessions were made to the Veteran by reason of age or disability and that the Veteran's retirement was non-disability related.  See December 2012 VA Form 21-4192. 

A review of VA treatment records shows ongoing treatment for the Veteran's service-connected disabilities, but at the same time note in 2011, he retired, exercised on the treadmill for a half an hour every day, and performed yard work around the house.  

On a June 2011 VA diabetes mellitus examination, the examiner noted that the Veteran walked every day for a half an hour on the treadmill and that he tried to walk outside every day as well.  The Veteran stated that he was retired, but was more active now than when he was working.  

On July 2012 VA diabetes mellitus disability benefits questionnaire (DBQ), the examiner noted that the Veteran started to take Metformin, an oral hypoglycemic agent, in June 2012 to control his diabetes mellitus, but the Veteran did not require regulation of activities as part of medical management for his diabetes mellitus, and he did not have any episodes of hypoglycemia requiring hospitalizations over the past 12 months.  The examiner found that the Veteran's diabetes mellitus did not impact his ability to work.  

On July 2012 VA ischemic heart disease DBQ, the examiner reported that the Veteran required a 5 vessel bypass in 2009 for his heart.  He was now on Metformin for his diabetes mellitus with some shortness of breath and fatigue.  The Veteran was also prescribed HCTZ, metopropolol, Niacin, and simvastatin.  The examiner did not perform a cardiac functional assessment, but based on the Veteran's response, the Veteran was assigned a metabolic equivalents (METs) level of greater than 3-5, which was consistent with activities such as light yard work (weeding), mowing the lawn (power mower), and brisk walking (4 MH).  Based on diagnostic testing, the Veteran had a left ventricular ejection fraction (LVEF) of 65-70%.  The examiner found that the Veteran's heart disease did impact the Veteran's ability to work in that the Veteran experienced fatigue or shortness of breath with heavy work.  The examiner noted that the Veteran retired, but was taking care of his horses.  

In a January 2013 VA medical opinion, the examiner reviewed all of the evidence of records and found that while the Veteran may require accommodation within the tenants of the Americans with Disabilities Act (ADA) his current medical condition did not preclude employability if done within those parameters.  The examiner reasoned that the Veteran's diabetes preceded the onset of ischemic heart disease, which was treated successfully in December 2009 with bypass surgery (CAB), and  explained that the Veteran's post-operative stress test was normal without ischemia.  Notably, the Veteran did not require the regular use of nitroglycerin, the evidence supported a MET functional status in between 3-5, and the Veteran still took care of horses and moved hay.  The examiner found that it was reasonable to surmise that the Veteran could return to the position from which he retired as he had diabetes mellitus before he retired and his heart condition has been adequately controlled with the CAB.  

The examiner added that the Veteran would at least be able to do sedentary or light work based on the definition provided by the U.S. Department of Labor, and if the Veteran chose to work, he would be capable of being employed within these parameters.   The examiner stated that the Veteran's physical condition, response to medical treatment, examination, and vocational activities did not support unemployability.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone prevent him from obtaining or maintaining substantially gainful employment.  The Board acknowledges the Veteran's complaint that his shortness of breath impacts his ability to work and his reports that his doctor did not recommend for him to climb ladders or a lot of stairs, which was part of his job. See September 2014 hearing transcript and November 2012 VA Form 21-8940.   The Board also acknowledges that the July 2012 VA examiner found that the Veteran's ischemic heart disease impacted the Veteran's work by causing shortness of breath and fatigue with heavy work.  However, the Veteran has provided little in the way of statements or evidence addressing exactly how his service-connected disabilities would prevent him from performing his previous occupation, or any other occupation, other than to state that he experiences shortness of breath and that his private doctor did not recommend that he climb ladders or a lot of stairs as part of his job.  Even considering the Veteran's contentions, the July 2013 VA examiner found that accommodations could be made and that the Veteran's current medical status did not preclude employability.  Also, the Veteran was able to work previously with his diabetes mellitus and his current heart condition has been adequately controlled with the CAB.  Therefore, the Veteran would be able to return to the position he had before he retired or at least be able to do sedentary or light work.  Overall, although some impairment regarding the Veteran's ability to perform physically demanding work due to shortness of breath and fatigue exists, this would not prevent the Veteran from securing or maintaining substantially gainful employment.  

Accordingly, the preponderance of the competent and credible evidence of record is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of service-connected disabilities, either individually or in the aggregate.  In reaching the conclusion to deny this claim, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Thus, entitlement to a TDIU must be denied. 


ORDER

Entitlement to TDIU is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


